Citation Nr: 1517368	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for liposarcoma, to include as a result of herbicide exposure.

2. Entitlement to service connection for schwannoma, claimed as a lung tumor, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to October 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2009 by the Department of Veterans Affairs (VA) Boise, Idaho, Regional Office (RO).

In April 2012, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This matter was previously remanded by the Board for further development in January 2014.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.

2. The Veteran's liposarcoma did not have its onset in service, was not manifested within one year of service separation, and is not otherwise related to his active military service.

3. The Veteran's schwannoma, claimed as a lung tumor, did not have its onset in service, was not manifested within one year of service separation, and is not otherwise related to his active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for liposarcoma, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for schwannoma, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify the Veteran and to assist him in the development of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, a letter issued to the Veteran in April 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein and also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating and notice of the type of evidence necessary to establish an effective date. 

The law requires that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); and 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

In addition, the record indicates that the Veteran was in receipt of Social Security Administration (SSA) Disability benefits that warranted obtaining additional records.  As such, in January 2014, the Board remanded this appeal for the outstanding SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Following a request, the SSA National Records Center stated that these records do not exist and that further efforts would be futile as the records have been destroyed.  Therefore, the Veteran was asked to submit any SSA records in his possession; he replied that he did not have any.  At no time has he referenced additional outstanding records that he wanted VA to obtain or felt were relevant to the claims. 

Further review of the record also indicates that the Veteran was afforded a VA examination in July 2014, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination involved review of the claims file and thorough examination of the Veteran.  As such, the Board finds this examination is adequate. 

In April 2014, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At this hearing, the Veterans Law Judge clarified the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  His representative and the undersigned Veterans Law Judge asked questions directed at identifying whether the Veteran met the criteria for a grant of service connection.  The Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claim. Thus, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Accordingly, the Board finds that all necessary development has been accomplished and that appellate review may thus proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In reaching this conclusion, the Board also finds substantial compliance with its remand directives.  The United States Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 ) violation when the examiner made the ultimate determination required by the Board's remand.) 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  He has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.



II. The Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

While liposarcoma is not a specifically listed chronic disease, it is included under the broader listed category of malignant tumors, and therefore service connection can be established via continuity of symptomatology.  38 C.F.R. § 3.303(b),  3.309(a); Walker, 708 F.3d 1331.  Furthermore, schwannoma is also not included in this list.  Id.  Malignant schwannoma, however, would also fall within the category of malignant tumors.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the current appeal, the Veteran claims that service connection for liposarcoma and schwannoma, to include as a result of herbicide exposure, is warranted.  He testified at the April 2012 Board hearing that he was exposed to Agent Orange on two occasions.  First, the Veteran testified he served aboard the USS PICKAWAY (APA-222).  He stated USS PICKAWAY 9APA-2220 was involved in deploying troops to the shores of Vietnam.  He stated he never set foot in Vietnam.  The Veteran further testified that the USS PICKAWAY (APA-222) was moored fairly close to the shore of Vietnam.  The landing crafts from the USS Pickaway (apa-222) would transport troops to the shore and return.  When this occurred, herbicides could have been brought back onboard the ship.  The Veteran stated he was not involved in the clean-up process of the landing crafts.  Second, the Veteran stated that it is his belief he was exposed to Agent Orange while berthed at Coronado Island, in the United States.  He stated various drums leaked into the dirt, roads, and eventually into the ocean.  He stated he walked through the leaked material which may have been herbicides.  The Veteran further stated that he was told by his oncologists that his cancers were probably related to Agent Orange exposure during service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, liposarcoma and malignant schwannoma shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied.  38 C.F.R. § 3.309(e) (2014).

Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii) ).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id. 

Here, the Veteran's service records confirm that he served aboard the USS PICKAWAY (APA-222) during the Vietnam era from December 1964 to November 1965.

Proof of a military vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  Here, the Board finds there are none.  The Veteran has submitted evidence that the USS PICKAWAY (APA-222) operated in Vietnam's close coastal waters for extended periods with evidence that smaller crafts from the ship regularly delivered supplies or troops.  However, there is no evidence, and the Veteran has not alleged, that he set foot in Vietnam.  There is also no evidence that the USS PICKAWAY (APA-222) was within the land borders of Vietnam 

Pursuant to the Board's January 2014 remand, an inquiry to the United States Army and Joint Services Records Research Center (JSRRC) in February 2014 reflected  no conclusive proof of in-country service.  Research determined that the USS PICKAWAY (APA-222) steamed off the coast of Vietnam standing by for any possible contingency operations and that the first amphibious landings in Vietnam occurred in July 1965 at the beaches of Da Nang.  Overall, the JSRRC determined that the history and deck logs do not document the USS PICKAWAY (APA-222) transited inland waterways, docked or that personnel went ashore in Vietnam.  

In addition, regarding the Veteran's contention that herbicides were present at Coronado Island at the 22nd Naval Base in San Diego, California, the JSRRC determined there was no documentation of spraying, testing, storage, or usage of Agent Orange in San Diego.  Furthermore, the VA Appeals Management Center issued a memorandum in June 2014 concluding that the Department of Defense confirmed there was no use, testing, or storage of tactical herbicides at any location in Coronado Island, and San Diego during the Vietnam era.

In light of the foregoing, given the fact that the Veteran's service was not in an area where herbicides were used, and as the most probative evidence of record does not show that he was exposed to herbicides, exposure to herbicide agents is not presumed, and service connection is not warranted on a presumptive basis for liposarcoma and malignant schwannoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, a grant of service connection based on presumption of exposure to herbicides cannot be made.  Even though, however, the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).

According to the Veteran's in-service treatment records, there is no evidence of liposarcoma or schwannoma during service.  The Veteran also does not allege either was manifested during service, but many years after separation from service.

The Board concedes that the Veteran has been treated for and diagnosed with liposarcoma and schwannoma.  His schwannoma, however, was shown to be without malignant features.  

According to a March 2006 letter from Dr. C. M. Farber, the Veteran's private oncologist, it was noted that the Veteran was receiving care for well-differentiated liposarcoma and it was described as an exceedingly rare tumor.  In a July 2009 letter, Dr. Farber stated that given the Veteran's history of Agent Orange exposure during service, it is "entirely feasible that [the Veteran's] tumor is a consequence of his exposure to Agent Orange, as well-documented carcinogen.  Although there is no way that this could be stated with absolute certainly, I believe it is a reasonable likelihood that the [Veteran's] disease is a consequence of his environmental exposure and service to his country."

Another private oncologist, Dr. D. A. Zuckerman, submitted a letter, dated September 2012, which stated that the Veteran has recurrent liposarcoma with a history of testicular seminoma and left plural schwannoma.  Dr. Zuckerman stated that given the Veteran's exposure to Agent Orange, "[t]here is a clear link between Agent Orange exposure and his known cancers, and I think that he would be eligible for compensation for Agent Orange induced cancers given his history."  

In another letter from Dr. Zuckerman, dated September 2014, it was noted that the Veteran was onboard the USS PICKAWAY (APA-222) from December 1964 to November 1965 where between July 1965 to August 1965, it was located in Da Nang Harbor.  Dr. Zuckerman stated it was during this time the Veteran was "exposed to Agent Orange and herbicide contamination based on the USS [Pickaway's] evaporative water system and direct exposure to herbicides including dioxin."  Therefore, as a medical oncologist and the director of the Mountain States Tumor Institute, Dr. Zuckerman opined "there is a clear link between his exposure and current medical conditions including multiple recurrences of liposarcoma."  

In July 2014, the Veteran was afforded a VA examination where recurrent liposarcoma and residuals of schwannoma excision were confirmed.  Upon an extensive review of the evidence within the record, a physical examination, and the Veteran's lay history, the VA examiner determined the Veteran's disabilities were less likely than not incurred in or caused by his military service.  The VA examiner noted that multiple attempts were made to contact Dr. Zuckerman but the attempts were futile. 

Regarding the liposarcoma, the VA examiner acknowledged that given appropriate exposure history, liposarcoma is consistent with herbicide exposure.  However, the VA examiner noted the JSRRC's determination that the Veteran had not been exposed to herbicides during his military service.  Therefore, based on the Veteran's history of alleged exposure at Coronado Island, the VA examiner stated "[t]he relationship (if any) of this exposure to the [V]eterans's liposarcoma condition would be speculative."  As for the Veteran's claim he was allegedly exposed to herbicides onboard the USS PICKAWAY (APA-222), in which landing crafts were dispensed to the beaches of Vietnam and back, the VA examiner concluded "[t]he likelihood of an herbicide exposure based on this history appears quiet small, and it is this examiner[']s opinion that this [V]eteran[']s liposarcoma condition is less likely as not causally related to his active duty service." 

Regarding the schwannoma, the VA examiner explained that while malignant schwannoma has been identified by the VA as a cancer attributable to Agent Orange, given the presence of an appropriate Agent Orange exposure history, "the pathology of the lesion removed from the [Veteran's] pleura unambiguously identifies the lesion as a [schwannoma] without malignant features.  This is a benign lesion and as such no further treatment was undertaken at that time or expected in the future."   The VA examiner also stated that there is no support within the medical literature of a "well supported linkage or association between Agent Orange and benign [schwannoma]."  

Furthermore, the VA examiner noted the lack of abnormal findings within the Veteran's in-service treatment records around the time of his separation in October 1966.  The schwannoma was not identified on imaging studies until thirty one years later in 1997.  The VA examiner explained that while schwannoma is often a slow-growing benign lesion, "as in this [V]eteran when it did not grow to significant size prompting excision until 12 years after first identified, it is unlikely that the schwannoma was present but unidentified in 1966."  Ultimately, the VA examiner concluded, "there was no evidence found in the [in-service treatment records] for a nexus or other etiological cause for later development of left pleural schwannoma." 

In light of this evidence, the Board finds that the Veteran's claim for entitlement to service connection for liposarcoma and schwannoma, to include as a result of herbicide exposure, must be denied.  

The Board recognizes there are positive and negative nexus opinions within the record.  However, the Court has held that in comparing positive and negative evidence, the Board may favor the opinion of one competent medical professional over that of another, as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

While Dr. Farber and Dr. Zuckerman both provided positive nexus opinions, the Board finds that the July 2014 VA examination opinion is more probative.  The VA examination opinion was based on review of the claims folder, including the Veteran's service and post-service treatment records, and thoroughly discusses the Veteran's pertinent objective medical history.  The VA examination opinion offered detailed explanations in the rationale that incorporated both the facts of the Veteran's case and the pertinent medical principles.  Given the VA examiner's access to the claims folder and the thoroughness and detail of the opinions, the Board finds his opinions to be highly probative to determining whether service connection for these disorders is warranted. 

The opinions and rationales provided by Dr. Farber and Dr. Zuckerman are of little probative value.  Id. at 300-01.  Both these opinions are based on an inaccurate factual premise that the Veteran was indeed exposed to herbicides during service when it has been determined that he had not.  Dr. Zuckerman provided military history that the USS PICKAWAY (APA-222) was located in Da Nang Harbor where the Veteran was exposed to Agent Orange and herbicide contamination.  However, the Board will rely on the determination of the JSRRC given their access to, and extensive research of, the pertinent military records.  As such, for the reasons stated, the Board does not find these opinions to be probative.

Furthermore, continuity of symptomatology has not been shown.  The Veteran did not have symptoms, or a diagnosis of, liposarcoma or schwannoma, within one year of service.  Thus, the preponderance of the evidence is against a finding that these disabilities manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity.  38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

The Board acknowledges the Veteran's contentions that his liposarcoma and schwannoma are related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness is competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of the Veteran's liposarcoma or schwannoma, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's liposarcoma or schwannoma are related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning these claims as the weight of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of these claims must be denied.


ORDER

Entitlement to service connection for liposarcoma, to include as a result of herbicide exposure, is denied.

Entitlement to service connection for schwannoma, claimed as a lung tumor, to include as a result of herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


